IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-10011
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

TROYCE ARVA RUBY, III, also known as Troyce Ruby,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 4:01-CR-129-1-A
                       --------------------
                         October 29, 2002
Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Troyce Arva Ruby (“Ruby”) appeals the sentencing following

his guilty plea to possession with the intent to distribute

methamphetamine and using and carrying a firearm in relation to

a drug trafficking crime.   Ruby argues that the district court

erred in sentencing him as a career offender under U.S.S.G.

§ 4B1.1(c) because his previous conviction for escape was not a

crime of violence.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-10011
                                -2-

     This court reviews the district court’s application of the

Sentencing Guidelines de novo.   See United States v. Charles,

301 F.3d 309, 312 (5th Cir. 2002).   Section 4B1.2 defines a

“crime of violence” as an offense which “has as an element the

use, attempted use, or threatened use of physical force against

the person of another.”   U.S.S.G. § 4B1.2(a).   Ruby attempted

to escape after he was detained by officers for throwing beer

bottles out of a car window.   Ruby’s conviction for escape meets

the definition of a “crime of violence.”   See United States

v. Ruiz, 180 F.3d 675 (5th Cir. 1999).

     Ruby’s sentence is AFFIRMED.